Exhibit 10.iii.b

THE MOSAIC COMPANY

2004 OMNIBUS STOCK AND INCENTIVE PLAN

(AS AMENDED THROUGH JULY 21, 2009)

Section 1. Purpose

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, agents, advisors, independent contractors and directors
capable of assuring the future success of the Company, to offer such persons
incentives to put forth maximum efforts for the success of the Company’s
business and to afford such persons an opportunity to acquire a proprietary
interest in the Company.

Section 2. Definitions

As used in the Plan, the following terms shall have the meanings set forth
below:

(a) “Affiliate” shall mean (i) any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company and (ii) any entity in
which the Company has a significant equity interest, in each case as determined
by the Committee.

(b) “Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent, Other Stock Grant
or Other Stock-Based Award granted under the Plan.

(c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award granted under the Plan. Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.

(d) “Board” shall mean the Board of Directors of the Company.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

(f) “Committee” shall mean a committee of Directors designated by the Board to
administer the Plan, which shall initially be the Compensation Committee of the
Board or a subcommittee thereof. The Committee shall be comprised of not less
than such number of Directors as shall be required to permit Awards granted
under the Plan to qualify under Rule 16b-3 and Section 162(m) of the Code, and
each member of the Committee shall be a “Non-Employee Director.”

(g) “Company” shall mean The Mosaic Company, a Delaware corporation, and any
successor corporation.



--------------------------------------------------------------------------------

(h) “Director” shall mean a member of the Board, including any Non-Employee
Director.

(i) “Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan.

(j) “Eligible Person” shall mean any employee, officer, consultant, agent,
advisor, independent contractor or director providing services to the Company or
any Affiliate who the Committee determines to be an Eligible Person.

(k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

(l) “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing and unless
otherwise determined by the Committee, the Fair Market Value of a Share as of a
given date shall be, if the Shares are then listed on the New York Stock
Exchange, the closing sale price of one Share as reported on the New York Stock
Exchange on such date or, if the Shares are not traded on the New York Stock
Exchange on such date, on the most recent preceding date when the Shares were so
traded.

(m) “Incentive Stock Option” shall mean an option granted under Section 6(a) of
the Plan that is intended to qualify as an “incentive stock option” in
accordance with the terms of Section 422 of the Code or any successor provision.

(n) “Non-Employee Director” shall mean any Director who is not also an employee
of the Company or an Affiliate within the meaning of Rule 16b-3 and an “outside
director” within the meaning of Section 162(m) of the Code.

(o) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not an Incentive Stock Option.

(p) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.

(q) “Other Stock Grant” shall mean any right granted under Section 6(f) of the
Plan.

(r) “Other Stock-Based Award” shall mean any right granted under Section 6(g) of
the Plan.

(s) “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

(t) “Performance Award” shall mean any right granted under Section 6(d) of the
Plan.

(u) “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary or business unit basis: revenue, cash flow, gross profit,
earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization and net earnings, earnings per share, margins
(including one or more of gross, operating and net income margins), returns
(including one or more of return on assets, equity, investment, capital and
revenue and total stockholder

 

2



--------------------------------------------------------------------------------

return), stock price, economic value added, working capital, market share, cost
reductions, workforce satisfaction and diversity goals, employee retention,
customer satisfaction, completion of key projects and strategic plan development
and implementation. Such goals may reflect absolute entity or business unit
performance or a relative comparison to the performance of a peer group of
entities or other external measure of the selected performance criteria.
Pursuant to rules and conditions adopted by the Committee on or before the
earlier of (i) the 90th day of the applicable performance period or (ii) the day
upon which 25% of the applicable performance period shall have been completed,
for which Performance Goals are established, the Committee may appropriately
adjust any evaluation of performance under such goals to exclude the effect of
certain events, including any of the following events: asset write-downs;
litigation or claim judgments or settlements; changes in tax law, accounting
principles or other such laws or provisions affecting reported results;
severance, contract termination and other costs related to exiting certain
business activities; and gains or losses from the disposition of businesses or
assets or from the early extinguishment of debt.

(v) “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

(w) “Plan” shall mean The Mosaic Company 2004 Omnibus Stock and Incentive Plan,
as amended from time to time, the provisions of which are set forth herein.

(x) “Reload Option” shall mean any Option granted under Section 6(a)(v) of the
Plan.

(y) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan.

(z) “Restricted Stock Unit” shall mean any unit granted under Section 6(c) of
the Plan evidencing the right to receive a Share (or a cash payment equal to the
Fair Market Value of a Share) at some future date.

(aa) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.

(bb) “Section 162(m)” shall mean Section 162(m) of the Code and the applicable
Treasury Regulations promulgated thereunder.

(cc) “Securities Act” shall mean the Securities Act of 1933, as amended.

(dd) “Share” or “Shares” shall mean a share or shares of common stock, $0.01 par
value per share, of the Company or such other securities or property as may
become subject to Awards pursuant to an adjustment made under Section 4(c) of
the Plan.

(ee) “Stock Appreciation Right” shall mean any right granted under Section 6(b)
of the Plan.

 

3



--------------------------------------------------------------------------------

Section 3. Administration

(a) Power and Authority of the Committee. The Plan shall be administered by the
Committee. Subject to the express provisions of the Plan and to applicable law,
the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be determined in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement; (v) amend the terms and conditions of any Award or
Award Agreement and accelerate the exercisability of any Option or waive any
restrictions relating to any Award; (vi) determine whether, to what extent and
under what circumstances Awards may be exercised in cash, Shares, promissory
notes (provided, however, that the par value of any Shares to be issued pursuant
to such exercise shall be paid in the form of cash, services rendered, personal
property, real property or a combination thereof, and provided, further, that
the acceptance of such promissory notes does not conflict with Section 402 of
the Sarbanes-Oxley Act of 2002), other securities, other Awards or other
property, or canceled, forfeited or suspended; (vii) determine whether, to what
extent and under what circumstances cash, Shares, promissory notes (provided,
however, that the acceptance of such promissory notes does not conflict with
Section 402 of the Sarbanes-Oxley Act of 2002), other securities, other Awards,
other property and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or the Committee (provided, however, that the par value of any Shares and
Restricted Stock shall be paid in the form of cash, services rendered, personal
property, real property or a combination thereof prior to their issuance);
(viii) interpret and administer the Plan and any instrument or agreement,
including an Award Agreement, relating to the Plan; (ix) establish, amend,
suspend or waive such rules and regulations and appoint such agents as it shall
deem appropriate for the proper administration of the Plan, including the right
to delegate authority under the Plan, subject to Section 162(m); and (x) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan. Unless otherwise
expressly provided in the Plan, all actions taken and all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award shall be within the sole discretion of the Committee, may be
made at any time and shall be final, conclusive and binding upon any Eligible
Person and any holder or beneficiary of any Award.

(b) Power and Authority of the Board. Notwithstanding anything to the contrary
contained herein, but subject to the requirements of Section 162(m), the Board
may, at any time and from time to time, without any further action of the
Committee, exercise the powers and duties of the Committee under the Plan.

Section 4. Shares Available for Awards

(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under the Plan shall be
25,000,000. Shares to be issued under the Plan may be either authorized but
unissued Shares or Shares re-acquired and held in treasury. Notwithstanding the
foregoing, the number of Shares available for granting Incentive Stock Options
under the Plan shall not exceed 25,000,000, subject to adjustment as

 

4



--------------------------------------------------------------------------------

provided in Section 4(c) of the Plan and subject to the provisions of
Section 422 or 424 of the Code or any successor provision.

(b) Accounting for Awards. For purposes of this Section 4, if an Award entitles
the holder thereof to receive or purchase Shares, the number of Shares covered
by such Award or to which such Award relates shall be counted on the date of
grant of such Award against the aggregate number of Shares available for
granting Awards under the Plan. Any Shares that are used by a Participant as
full or partial payment to the Company of the purchase price relating to an
Award, including in connection with the exercise of an SAR or Shares tendered in
connection with the grant of a Reload Option, or in connection with the
satisfaction of tax obligations relating to an Award, shall again be available
for granting Awards under the Plan. In addition, if any Shares covered by an
Award or to which an Award relates are not purchased or are forfeited, or if an
Award otherwise terminates without delivery of any Shares, then the number of
Shares counted against the aggregate number of Shares available under the Plan
with respect to such Award, to the extent of any such forfeiture or termination,
shall again be available for granting Awards under the Plan.

(c) Adjustments. In the event that the Committee shall determine that any
dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in its sole discretion
and in such manner as it may deem equitable, adjust any or all of (i) the number
and type of Shares (or other securities or other property) that thereafter may
be made the subject of Awards, (ii) the number and type of Shares (or other
securities or other property) subject to outstanding Awards, (iii) the purchase
price or exercise price with respect to any Award and (iv) the limitations
contained in Section 4(d) of the Plan; provided, however, that the number of
Shares covered by any Award or to which such Award relates shall always be a
whole number. Notwithstanding the above, in the event (i) of any reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company or any other similar corporate
transaction or event or (ii) the Company shall enter into a written agreement to
undergo such a transaction or event, the Committee may, in its sole discretion,
cancel any or all outstanding Awards and pay to the holders of any such Awards
that are otherwise vested, in cash, the value of such Awards based upon the
price per share of capital stock received or to be received by other
stockholders of the Company in such event.

(d) Award Limitations Under the Plan.

(i) Section 162(m) Limitation for Certain Types of Awards. No Eligible Person
may be granted any Award or Awards under the Plan, the value of which Award or
Awards is based solely on an increase in the value of the Shares after the date
of grant of such Award or Awards, for more than 1,000,000 Shares (subject to
adjustment as provided for in Section 4(c) of the Plan), in the aggregate in any
fiscal year. The

 

5



--------------------------------------------------------------------------------

foregoing annual limitation specifically includes the grant of any Award or
Awards representing “qualified performance-based compensation” within the
meaning of Section 162(m) of the Code.

(ii) Section 162(m) Limitation for Performance Awards. The maximum amount
payable pursuant to all Performance Awards to any Participant in the aggregate
in any fiscal year shall be $5,000,000 in value, whether payable in cash, Shares
or other property. This limitation does not apply to any Award subject to the
limitation contained in Section 4(d)(i) of the Plan.

Section 5. Eligibility

Any Eligible Person shall be eligible to be designated a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

Section 6. Awards

(a) Options. The Committee is hereby authorized to grant Options to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

(i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee; provided, however, that such purchase
price shall not be less than 100% of the Fair Market Value of a Share on the
date of grant of such Option; provided, further, that the Committee may
designate a per share exercise price below Fair Market Value on the date of
grant (A) to the extent necessary or appropriate, as determined by the
Committee, to satisfy applicable legal or regulatory requirements of a foreign
jurisdiction or (B) if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.

(ii) Option Term. The term of each Option shall be fixed by the Committee at the
time of grant.

(iii) Time and Method of Exercise. The Committee shall determine the time or
times at which an Option may be exercised in whole or in part and the method or
methods by which, and the form or forms (including, without limitation, cash,
Shares, promissory notes (provided, however, that the par value of any Shares to
be issued pursuant to such exercise shall be paid in the form of cash, services
rendered, personal property, real property or a combination thereof, and
provided, further, that the

 

6



--------------------------------------------------------------------------------

acceptance of such promissory notes does not conflict with Section 402 of the
Sarbanes-Oxley Act of 2002), other securities, other Awards or other property,
or any combination thereof, having a Fair Market Value on the exercise date
equal to the applicable exercise price) in which, payment of the exercise price
with respect thereto may be made or deemed to have been made.

(iv) Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:

(A) The Committee will not grant Incentive Stock Options in which the aggregate
Fair Market Value (determined as of the time the option is granted) of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) shall exceed $100,000.

(B) All Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by the Board or the date this
Plan was approved by the stockholders of the Company.

(C) Unless sooner exercised, all Incentive Stock Options shall expire and no
longer be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliate, such
Incentive Stock Option shall expire and no longer be exercisable no later than 5
years from the date of grant.

(D) The purchase price per Share for an Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliate, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Inventive Stock Option.

(E) Any Incentive Stock Option authorized under the Plan shall contain such
other provisions as the Committee shall deem advisable, but shall in all events
be consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.

(v) Reload Options. The Committee may grant Reload Options, separately or
together with another Option and subject to the terms and conditions established
by the Committee, pursuant to which the Participant would be granted a new
Non-Qualified

 

7



--------------------------------------------------------------------------------

Stock Option when the payment of the exercise price of a previously granted
option for common stock is made by the delivery of Shares owned by the
Participant pursuant to Section 6(a)(iii) hereof or the relevant provisions of
another plan of the Company, when Shares are tendered or withheld as payment of
the amount to be withheld under applicable income tax laws in connection with
the exercise of an Option, which new Non-Qualified Stock Option would be a
Non-Qualified Stock Option to purchase the number of Shares not exceeding the
sum of (A) the number of Shares so provided as consideration upon the exercise
of the previously granted option to which such Reload Option relates and (B) the
number of Shares, if any, tendered or withheld as payment of the amount to be
withheld under applicable tax laws in connection with the exercise of the option
to which such Reload Option relates pursuant to the relevant provisions of the
plan or agreement relating to such option. Reload Options may be granted with
respect to options previously granted under the Plan or any other stock option
plan of the Company or any Affiliate or may be granted in connection with any
option granted under the Plan or any other stock option plan of the Company or
any Affiliate at the time of such grant. Such Reload Options shall have a per
share exercise price equal to the Fair Market Value of one Share as of the date
of grant of the new Non-Qualified Stock Option. Any Reload Option shall be
subject to availability of sufficient Shares for grant under the Plan. Shares
surrendered as part or all of the exercise price of the Non-Qualified Stock
Option to which it relates that have been owned by the optionee less than six
months shall not be used to exercise an option and will not be counted for
purposes of determining the number of Shares that may be purchased pursuant to a
Reload Option.

(b) Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan. Each
Stock Appreciation Right granted under the Plan shall confer on the holder upon
exercise the right to receive, as determined by the Committee, cash or a number
of Shares equal to the excess of (i) the Fair Market Value of one Share on the
date of exercise (or, if the Committee shall so determine, at any time during a
specified period before or after the date of exercise) over (ii) the grant price
of the Stock Appreciation Right as determined by the Committee, which grant
price shall not be less than 100% of the Fair Market Value of one Share on the
date of grant of the Stock Appreciation Right; provided, however, that the
Committee may designate a per share grant price below Fair Market Value on the
date of grant (A) to the extent necessary or appropriate, as determined by the
Committee, to satisfy applicable legal or regulatory requirements of a foreign
jurisdiction or (B) if the Stock Appreciation Right is granted in substitution
for a stock appreciation right previously granted by an entity that is acquired
by or merged with the Company or an Affiliate. Subject to the terms of the Plan,
the grant price, term, methods of exercise, dates of exercise, methods of
settlement and any other terms and conditions (including conditions or
restrictions on the exercise thereof) of any Stock Appreciation Right shall be
as determined by the Committee.

(c) Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant Restricted Stock and Restricted Stock Units to Eligible
Persons with the following terms and conditions and with such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine:

 

8



--------------------------------------------------------------------------------

(i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, a restriction on or prohibition against the right to receive any
dividend or other right or property with respect thereto), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise as the Committee may deem appropriate.

(ii) Issuance and Delivery of Shares. Any Restricted Stock granted under the
Plan shall be issued at the time such Awards are granted and may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration or issuance of a stock certificate or certificates, which
certificate or certificates shall be held by the Company. Such certificate or
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the restrictions applicable to such
Restricted Stock. Shares representing Restricted Stock that is no longer subject
to restrictions shall be delivered to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

(iii) Forfeiture. Except as otherwise determined by the Committee, upon a
Participant’s termination of employment or resignation or removal as a Director
(in each case as determined under criteria established by the Committee) during
the applicable restriction period, all applicable Shares of Restricted Stock and
Restricted Stock Units at such time subject to restriction shall be forfeited
and reacquired by the Company; provided, however, that the Committee may, when
it finds that a waiver would be in the best interest of the Company, waive in
whole or in part any or all remaining restrictions with respect to Shares of
Restricted Stock or Restricted Stock Units.

(d) Performance Awards. The Committee is hereby authorized to grant to Eligible
Persons Performance Awards which are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m). A Performance Award granted
under the Plan may be payable in cash or in Shares (including, without
limitation, Restricted Stock). Performance Awards shall, to the extent required
by Section 162(m), be conditioned solely on the achievement of one or more
objective Performance Goals, and such Performance Goals shall be established by
the Committee within the time period prescribed by, and shall otherwise comply
with the requirements of, Section 162(m). Subject to the terms of the Plan and
any applicable Award Agreement, the Performance Goals to be achieved during any
performance period, the length of any performance period, the amount of any
Performance Award granted, the amount of any payment or transfer to be made
pursuant to any Performance Award and any other terms and conditions of any
Performance Award shall be determined by the Committee. The Committee shall also
certify in writing that such Performance Goals have been met prior to payment of
the Performance Awards to the extent required by Section 162(m).

(e) Dividend Equivalents. The Committee is hereby authorized to grant Dividend
Equivalents to Eligible Persons under which the Participant shall be entitled to
receive payments (in cash, Shares, other securities, other Awards or other
property as determined in the discretion

 

9



--------------------------------------------------------------------------------

of the Committee) equivalent to the amount of cash dividends paid by the Company
to holders of Shares with respect to a number of Shares determined by the
Committee. Subject to the terms of the Plan, such Dividend Equivalents may have
such terms and conditions as the Committee shall determine.

(f) Other Stock Grants. The Committee is hereby authorized, subject to the terms
of the Plan, to grant to Eligible Persons Shares without restrictions thereon as
are deemed by the Committee to be consistent with the purpose of the Plan.
Subject to the terms of the Plan and any applicable Award Agreement, such Other
Stock Grant may have such terms and conditions as the Committee shall determine.

(g) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons, subject to the terms of the Plan, such other Awards that are
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on or related to, Shares (including, without limitation,
securities convertible into Shares), as are deemed by the Committee to be
consistent with the purpose of the Plan. Shares or other securities delivered
pursuant to a purchase right granted under this Section 6(g) shall be purchased
for such consideration, which may be paid by such method or methods and in such
form or forms (including, without limitation, cash, Shares, promissory notes
(provided, however, that the par value of any Shares to be issued pursuant to
such exercise shall be paid in the form of cash, services rendered, personal
property, real property or a combination thereof, and provided, further, that
the acceptance such promissory notes does not conflict with Section 402 of the
Sarbanes-Oxley Act of 2002), other securities, other Awards or other property or
any combination thereof), as the Committee shall determine, the value of which
consideration, as established by the Committee, shall not be less than 100% of
the Fair Market Value of such Shares or other securities as of the date such
purchase right is granted.

(h) General.

(i) Consideration for Awards. Awards may be granted for no cash consideration or
for any cash or other consideration as determined by the Committee and required
by applicable law.

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with or
in substitution for any other Award or any award granted under any plan of the
Company or any Affiliate. Awards granted in addition to or in tandem with other
Awards or in addition to or in tandem with awards granted under any such other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

(iii) Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, promissory notes (provided, however, that the acceptance of such
promissory notes does not conflict with Section 402 of the Sarbanes-Oxley Act of
2002), other securities, other

 

10



--------------------------------------------------------------------------------

Awards or other property or any combination thereof), and may be made in a
single payment or transfer, in installments or on a deferred basis, in each case
in accordance with rules and procedures established by the Committee. Such rules
and procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

(iv) Limits on Transfer of Awards. No Award (other than Other Stock Grants) and
no right under any such Award shall be transferable by a Participant otherwise
than by will or by the laws of descent and distribution and the Company shall
not be required to recognize any attempted assignment of such rights by any
Participant; provided, however, that, if so determined by the Committee, a
Participant may, in the manner established by the Committee, designate a
beneficiary or beneficiaries to exercise the rights of the Participant and
receive any property distributable with respect to any Award upon the death of
the Participant; provided, further, that, if so determined by the Committee, a
Participant may transfer a Non-Qualified Stock Option to any Family Member (as
such term is defined in the General Instructions to Form S-8 (or successor to
such Instructions or such Form)) at any time that such Participant holds such
Option, provided that the Participant may not receive any consideration for such
transfer, the Family Member may not make any subsequent transfers other than by
will or by the laws of descent and distribution and the Company receives written
notice of such transfer, provided, further, that, if so determined by the
Committee and except in the case of an Incentive Stock Option, Awards may be
transferable as determined by the Committee. Except as otherwise determined by
the Committee, each Award or right under any such Award shall be exercisable
during the Participant’s lifetime only by the Participant or, if permissible
under applicable law, by the Participant’s guardian or legal representative.
Except as otherwise determined by the Committee, no Award or right under any
such Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or other encumbrance thereof shall be
void and unenforceable against the Company or any Affiliate. Notwithstanding
anything herein to the contrary, an Incentive Stock Option shall be exercisable
during the Participant’s lifetime only by the Participant, and may not be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or other encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.

(v) Term of Awards. Subject to Section 6(a)(iv)(C), the term of each Award shall
be for such period as may be determined by the Committee.

(vi) Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may direct appropriate stop transfer
orders and cause other legends to be placed on the certificates for such Shares
or other securities to reflect such restrictions. If the Shares or other
securities are traded on a securities exchange, the Company shall not be
required to deliver any Shares or other securities covered by an Award unless
and

 

11



--------------------------------------------------------------------------------

until such Shares or other securities have been and continue to be admitted for
trading on such securities exchange.

(vii) Prohibition on Repricing. Except as provided in Section 4(c) of the Plan,
no Option or Stock Appreciation Right may be amended to reduce its initial
exercise price and no Option or Stock Appreciation Right shall be canceled and
replaced with Options or Stock Appreciation Rights having a lower exercise price
or grant price, without the approval of the stockholders of the Company.

Section 7. Amendment and Termination; Adjustments

(a) Amendments to the Plan. The Board may amend, alter, suspend, discontinue or
terminate the Plan at any time; provided, however, that, notwithstanding any
other provision of the Plan or any Award Agreement, without the approval of the
stockholders of the Company, no such amendment, alteration, suspension,
discontinuation or termination shall be made that, absent such approval:

(i) violates the rules or regulations of the New York Stock Exchange or any
other securities exchange that are applicable to the Company;

(ii) increases the number of shares authorized under the Plan as specified in
Section 4(a);

(iii) increases the number of shares subject to the limitations contained in
Section 4(d) of the Plan;

(iv) permits the award of Options or Stock Appreciation Rights at a price less
than 100% of the Fair Market Value of a Share on the date of grant of such
Option or Stock Appreciation Right, as prohibited by Sections 6(a)(i) and
6(b)(ii) of the Plan or the repricing of Options or Stock Appreciation Rights,
as prohibited by Section 6(g)(vii) of the Plan; or

(v) expands the classes or categories of persons eligible to receive Awards
under the Plan.

(b) Amendments to Awards. The Committee may waive any conditions of or rights of
the Company under any outstanding Award, prospectively or retroactively. Except
as otherwise provided herein or in an Award Agreement, the Committee may not
amend, alter, suspend, discontinue or terminate any outstanding Award,
prospectively or retroactively, if such action would adversely affect the rights
of the holder of such Award, without the consent of the Participant or holder or
beneficiary thereof. Notwithstanding the foregoing, the Committee shall not
waive any conditions or rights of the Company, or otherwise amend or alter any
outstanding Award that is intended to constitute “qualified performance based
compensation” within the meaning of Section 162(m) in such a manner as to cause
such Award not to so constitute “qualified performance based compensation.”

 

12



--------------------------------------------------------------------------------

(c) Correction of Defects, Omissions and Inconsistencies. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry the Plan into effect.

Section 8. Income Tax Withholding

In order to comply with all applicable federal, state or local income tax laws
or regulations, the Company may take such action as it deems appropriate to
ensure that all applicable federal, state or local payroll, withholding, income
or other taxes, which are the sole and absolute responsibility of a Participant,
are withheld or collected from such Participant. In order to assist a
Participant in paying all or a portion of the federal, state and local taxes to
be withheld or collected upon exercise or receipt of (or the lapse of
restrictions relating to) an Award, the Committee, in its discretion and subject
to such additional terms and conditions as it may adopt, may permit the
Participant to satisfy such tax obligation by (i) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes or (ii) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined.

Section 9. General Provisions

(a) No Rights to Awards. No Eligible Person or other Person shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Eligible Persons or holders or beneficiaries of
Awards under the Plan. The terms and conditions of Awards need not be the same
with respect to any Participant or with respect to different Participants.

(b) Award Agreements. No Participant will have rights under an Award granted to
such Participant unless and until an Award Agreement shall have been duly
executed on behalf of the Company and, if requested by the Company, signed by
the Participant.

(c) Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.

(d) No Rights of Stockholders. Except with respect to Shares of Restricted Stock
as to which the Participant has been granted the right to vote, neither a
Participant nor the Participant’s legal representative shall be, or have any of
the rights and privileges of, a stockholder of the Company with respect to any
Shares issuable to such Participant upon the exercise or payment of any Award,
in whole or in part, unless and until such Shares have been issued in the name
of such Participant or such Participant’s legal representative without
restrictions thereto.

(e) No Limit on Other Compensation Arrangements. Nothing contained in the Plan
shall prevent the Company or any Affiliate from adopting or continuing in effect
other or additional compensation arrangements, and such arrangements may be
either generally applicable or applicable only in specific cases.

 

13



--------------------------------------------------------------------------------

(f) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ, or as giving a
Director of the Company or an Affiliate the right to continue as a director or
an Affiliate of the Company or any Affiliate, nor will it affect in any way the
right of the Company or an Affiliate to terminate such employment at any time,
with or without cause. In addition, the Company or an Affiliate may at any time
dismiss a Participant from employment, or terminate the term of a Director of
the Company or an Affiliate, free from any liability or any claim under the Plan
or any Award, unless otherwise expressly provided in the Plan or in any Award
Agreement. Nothing in this Plan shall confer on any person any legal or
equitable right against the Company or any Affiliate, directly or indirectly, or
give rise to any cause of action at law or in equity against the Company or an
Affiliate. The Awards granted hereunder shall not form any part of the wages or
salary of any Eligible Person for purposes of severance pay or termination
indemnities, irrespective of the reason for termination of employment. Under no
circumstances shall any person ceasing to be an employee of the Company or any
Affiliate be entitled to any compensation for any loss of any right or benefit
under the Plan which such employee might otherwise have enjoyed but for
termination of employment, whether such compensation is claimed by way of
damages for wrongful or unfair dismissal, breach of contract or otherwise. By
participating in the Plan, each Participant shall be deemed to have accepted all
the conditions of the Plan and the terms and conditions of any rules and
regulations adopted by the Committee and shall be fully bound thereby.

(g) Governing Law. The validity, construction and effect of the Plan or any
Award, and any rules and regulations relating to the Plan or any Award, shall be
determined in accordance with the internal laws, and not the law of conflicts,
of the State of Delaware. Unless otherwise provided in the Award Agreement,
recipients of an Award under the Plan are deemed to submit to the nonexclusive
jurisdiction and venue of the federal or state courts of Delaware, to resolve
any and all issues that may arise out of or relate to the Plan or any related
Award Agreement.

(h) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

(i) No Trust or Fund Created. Participants shall have no right, title, or
interest whatsoever in or to any investments that the Company and/or its
Affiliates may make to aid it in meeting its obligations under the Plan. Neither
the Plan nor any Award shall create or be construed to create a trust or
separate fund of any kind or a fiduciary relationship between the Company or any
Affiliate and an Eligible Person or any other Person. To the extent that any
Person acquires a right to receive payments from the Company or any Affiliate
pursuant to an Award, such right shall be no greater than the right of any
unsecured general creditor of the Company or any Affiliate. All payments to be
made hereunder shall be paid from the general funds of the Company or an
Affiliate, as the case may be and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan.

 

14



--------------------------------------------------------------------------------

(j) Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation under any compensation-based retirement, disability,
or similar plan of the Company unless required by law or otherwise provided by
such other plan.

(k) No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.

(l) Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(m) Section 16 Compliance; Section 162(m) Administration. The Plan is intended
to comply in all respects with Rule 16b-3 or any successor provision, as in
effect from time to time, and in all events the Plan shall be construed in
accordance with the requirements of Rule 16b-3. If any Plan provision does not
comply with Rule 16b-3 as hereafter amended or interpreted, the provision shall
be deemed inoperative. The Board of Directors, in its absolute discretion, may
bifurcate the Plan so as to restrict, limit or condition the use of any
provision of the Plan with respect to persons who are officers or directors
subject to Section 16 of the Exchange Act without so restricting, limiting or
conditioning the Plan with respect to other Eligible Persons. With respect to
Options and Stock Appreciation Rights, the Company intends to have the Plan
administered in accordance with the requirements for the award of “qualified
performance-based compensation” within the meaning of Section 162(m) of the
Code.

(n) Conditions Precedent to Issuance of Shares. Shares shall not be issued
pursuant to the exercise or payment of the purchase price relating to an Award
unless such exercise or payment and the issuance and delivery of such Shares
pursuant thereto shall comply with all relevant provisions of law, including,
without limitation, the Securities Act, the Exchange Act, the rules and
regulations promulgated thereunder, the requirements of any applicable Stock
Exchange and the Delaware General Corporation Law. As a condition to the
exercise or payment of the purchase price relating to such Award, the Company
may require that the person exercising or paying the purchase price represent
and warrant that the Shares are being purchased only for investment and without
any present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation and warranty is required by law.

(o) Forfeiture for Misconduct.

(i) Awards Granted Prior to July 20, 2009. With respect to each Award for which
the date of grant is prior to July 20, 2009, if the Company is required to
prepare an accounting restatement due to the material noncompliance of the
Company, as a result of misconduct, with any financial reporting requirement
under the securities laws, if the Participant knowingly or grossly negligently
engaged in the misconduct, or knowingly or grossly negligently failed to prevent
the misconduct, or if the Participant is one of the individuals subject to
automatic forfeiture under Section 304 of the Sarbanes-Oxley Act of 2002, the
Participant shall reimburse the Company the amount of any payment in

 

15



--------------------------------------------------------------------------------

settlement of an Award earned or accrued during the twelve- (12-) month period
following the first public issuance or filing with the Securities and Exchange
Commission (whichever first occurred) of the financial document embodying such
financial reporting requirement.

(ii) Awards Granted On or After July 20, 2009. With respect to each Award for
which the date of grant is on or after July 20, 2009, if fraudulent or
intentional misconduct contributes to the need for a material restatement of all
or a portion of the Company’s financial statements filed with the SEC or
otherwise contributes to the use of inaccurate metrics to determine the amount
of any Award or the amount of any incentive compensation that was paid to or
earned by any Participant under the Plan (including but not limited to any
profit from the sale of stock that was the subject of an Award) or accrued by
the Company in respect of any Award, in addition to any other disciplinary or
other action available to the Company under any agreement, Company policy
including but not limited to its Code of Business Conduct and Ethics for
Directors, Officers and Employees, applicable law or otherwise, the Board, upon
the recommendation of the Committee, may require any Participant to forfeit any
Award made to, and/or reimburse the Company the amount of any incentive
compensation paid to, or received or earned by, such Participant or accrued by
the Company in connection with any Award, provided that such Participant either
knowingly or grossly negligently engaged in such misconduct, or grossly
negligently failed to prevent such misconduct, if in any such case the amount of
such Award or incentive compensation was greater than it would have been absent
the misconduct.

(p) Employees Based Outside of the United States. Notwithstanding any provision
of the Plan to the contrary, in order to comply with the laws in other countries
in which the Company or its Affiliates operate or have Eligible Persons, the
Committee, in its sole discretion, shall have the power and authority to:

(i) Determine which Affiliates shall be covered by the Plan;

(ii) Determine which Eligible Persons outside the United States are eligible to
participate in the Plan;

(iii) Modify the terms and conditions of any Award granted to Eligible Persons
outside the United States to comply with applicable foreign laws;

(iv) Establish subplans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable. Any
subplans and modifications to Plan terms and procedures established under this
Section 9(p) by the Committee shall be attached to this Plan document as
appendices; and

(v) Take any action, before or after an Award is made, that it deems advisable
to obtain approval or comply with any necessary local government regulatory
exemptions or approvals.

 

16



--------------------------------------------------------------------------------

Notwithstanding the above, the Committee may not take any actions hereunder, and
no Awards shall be granted, that would violate applicable law.

Section 10. Effective Date of the Plan

The Plan shall be effective upon its adoption by the Board (the “Effective
Date”), provided, however, that in the event the Plan is not approved by the
stockholders of the Company within one year thereafter, the Plan will be
terminated and all Awards granted under the Plan will be terminated and deemed
null and void, and provided, further, that no Award may vest and no Shares
(including Shares of Restricted Stock) may be issued under the Plan prior to
approval of the Plan by the stockholders of the Company.

Section 11. Term of the Plan

Unless sooner terminated or discontinued pursuant to Section 7(a) of the Plan,
the Plan shall terminate ten years from the Effective Date. No Award shall be
granted under the Plan after the Plan is terminated. However, unless otherwise
expressly provided in the Plan or in an applicable Award Agreement, any Award
theretofore granted may extend beyond such date, and the authority of the
Committee provided for hereunder with respect to the Plan and any Awards, and
the authority of the Board to amend the Plan, shall extend beyond the
termination of the Plan.

 

17